    Case 8:20-cv-00043-SB-ADS Document 153-5 Filed 10/02/20 Page 1 of 2 Page ID #:1983


Reardon, Colin (CFPB)

From:                  Reardon, Colin (CFPB)
Sent:                  Monday, August 24, 2020 1:43 PM
To:                    jsb@jeffreybenice.com
Cc:                    Assae-Bille, Vanessa (CFPB); Anna Corrales
Subject:               FW: CFPB v. Chou Team Realty et al. -- Document Requests to Sebreros
Attachments:           1st RFP to Sebreros - Final.pdf


Jeff,

Just following up on the email below.

Thanks,
Colin

Confidentiality Notice: If you received this email by mistake, you should notify the sender of the mistake and delete the e-mail and any
attachments. An inadvertent disclosure is not intended to waive any privileges.


From: Reardon, Colin (CFPB)
Sent: Wednesday, August 19, 2020 4:38 PM
To: jsb@jeffreybenice.com
Cc: Assae‐Bille, Vanessa (CFPB) <Elisabeth.Assae‐Bille@cfpb.gov>; 'Anna Corrales' <ClientSupport@JeffreyBenice.com>
Subject: FW: CFPB v. Chou Team Realty et al. ‐‐ Document Requests to Sebreros

Jeff,

We haven’t received Mr. Sebreros’ response to our document requests, which was due on Monday. Please provide an
update on their status.

Thanks,
Colin

Confidentiality Notice: If you received this email by mistake, you should notify the sender of the mistake and delete the e-mail and any
attachments. An inadvertent disclosure is not intended to waive any privileges.


From: Reardon, Colin (CFPB)
Sent: Tuesday, July 14, 2020 11:50 AM
To: JSB@JeffreyBenice.com; plepiscopo@att.net; David Holt (dholt@holtlawoc.com) <dholt@holtlawoc.com>; Bill
rothbard <bill@rothbardlaw.com>
Cc: Assae‐Bille, Vanessa (CFPB) <Elisabeth.Assae‐Bille@cfpb.gov>
Subject: CFPB v. Chou Team Realty et al. ‐‐ Document Requests to Sebreros

Counsel,

Please see attached.

Thanks,
Colin

                                                                    1
    Case 8:20-cv-00043-SB-ADS Document 153-5 Filed 10/02/20 Page 2 of 2 Page ID #:1984

Colin Reardon
Senior Litigation Counsel | Office of Enforcement
Office: (202) 435-9668 | Mobile: (202) 570-6740

Consumer Financial Protection Bureau
consumerfinance.gov

Confidentiality Notice: If you received this email by mistake, you should notify the sender of the mistake and delete the e-mail and any
attachments. An inadvertent disclosure is not intended to waive any privileges.




                                                                    2
